
	
		II
		111th CONGRESS
		1st Session
		S. 1456
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To fully compensate local educational agencies and local
		  governments for tax revenues lost when the Federal Government takes land into
		  trust for the benefit of a federally recognized Indian tribe or an individual
		  Indian. 
	
	
		1.Short titleThis Act may be cited as the
			 Land-In-Trust Schools and Local
			 Governments Equitable Compensation Act.
		2.Mandatory
			 payments for certain lands held in trustFor each fiscal year that begins after the
			 date of the enactment of this Act—
			(1)the Secretary of
			 the Interior shall pay each local educational agency and unit of local
			 government such amounts as are necessary to ensure that such local educational
			 agency and unit of general local government receives full payment for the
			 amount of property tax revenues lost as a result of lands within their
			 jurisdiction being held in trust by the United States for the benefit of a
			 federally recognized Indian tribe or an individual Indian, to be calculated so
			 that the taxes (otherwise payable but for the status of the lands being held in
			 trust) shall be assessed and paid annually at the same rate as the taxes would
			 be assessed and paid if not in trust; and
			(2)the Secretary of
			 the Treasury shall transfer directly to the Secretary of Interior from the
			 general fund of the Treasury, without further appropriation, such amounts as
			 are necessary, after taking into account amount appropriated for this purpose,
			 to carry out paragraph (1).
			3.Partial payments
			 for certain lands held in trustNotwithstanding section 2, a local education
			 agency or a unit of local government may enter into a written agreement with
			 the Secretary of the Interior, the appropriate State, and, if appropriate, any
			 federally recognized Indian tribe or individual Indian, under which all parties
			 agree that the amounts described in section 2 shall be—
			(1)waived in whole or in part;
			(2)limited for an
			 agreed upon number of years; or
			(3)otherwise
			 adjusted, including the timing of any payment or payments.
			4.Effective
			 dateThis Act shall apply to
			 all lands taken into trust by the United States for the benefit of a federally
			 recognized Indian tribe or an individual Indian on or after October 1,
			 2008.
		
